Citation Nr: 1041537	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability, as secondary to the service-connected right knee 
disabilities.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lumbar spine 
disability, as secondary to the service-connected right knee 
disabilities.

3.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently evaluated as 20 percent 
disabling for limitation of extension.

4.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling for limitation of flexion.

5.  Entitlement to an increased evaluation for right knee 
disability, status post-arthroscopic meniscectomy with ACL 
reconstruction, currently evaluated as 10 percent disabling for 
laxity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In August 2010, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge and a transcript of that 
hearing is of record.   At the hearing, the Veteran submitted 
additional evidence to the Board.  The Veteran waived review of 
the newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the 
Board will consider such evidence in the adjudication of this 
appeal.

(By the decision below, a previously denied claim of service 
connection for a left knee disability is reopened.  The 
underlying claim of service connection is the subject of a remand 
that follows the decision.  The remaining issues on appeal are 
addressed in the decision.)


FINDINGS OF FACT

1.  An April 2003 rating decision denied the Veteran's claim for 
entitlement to service connection for a left knee disability, as 
secondary to his service-connected right knee disabilities.  The 
Veteran did not appeal the decision.

2.  Evidence submitted subsequent to the April 2003 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
entitlement to service connection for a left knee disability, as 
secondary to his service-connected right knee disabilities.

3.  An August 2002 rating decision denied the Veteran's claim for 
entitlement to service connection for a lumbar spine disability, 
as secondary to the service-connected right knee disabilities.  
The Veteran did not appeal the decision.

4.  Evidence submitted subsequent to the August 2002 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
entitlement to service connection for a lumbar spine disability, 
as secondary to his service-connected right knee disabilities.

5.  The Veteran does not have a lumbar spine disability that is 
proximately due to, or aggravated by, service-connected right 
knee disabilities.

6.  The Veteran's right knee degenerative joint disease is 
manifested by pain, including on use, with full extension.

7.  The Veteran's right knee degenerative joint disease is 
manifested by pain, including on use, with flexion to 120 to 130 
degrees.

8. The Veteran's right knee disability, status post-arthroscopic 
meniscectomy with ACL reconstruction, is manifested by no more 
than slight recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final as to the claim of 
entitlement to service connection for a left knee disability, as 
secondary to service-connected right knee disabilities.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The August 2002 rating decision is final as to the claim of 
entitlement to service connection for a lumbar spine disability, 
as secondary to service-connected right knee disabilities.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

4.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a lumbar spine 
disability, as secondary to service-connected right knee 
disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.  A lumbar spine disability is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2010).

6.  The criteria for an evaluation in excess of 20 percent for 
right knee degenerative joint disease for limitation of extension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5261 (2010).

7.  The criteria for an evaluation in excess of 10 percent for 
right knee degenerative joint disease for limitation of flexion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2010).

8.  The criteria for an evaluation in excess of 10 percent for 
right knee disability, status post-arthroscopic meniscectomy with 
ACL reconstruction for laxity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claims for 
service connection for a left knee disability and a lumbar spine 
disability, the Veteran's petition has been granted, as discussed 
in the analysis section.  Accordingly, the Board may proceed with 
a decision on the reopened claims.  

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's underlying claims for entitlement 
to service connection for a lumbar spine disability and his 
increased evaluation claims pertaining to the right knee.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  Compliance with the first Quartuccio 
element requires notice of these five elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also 38 U.S.C. § 5103(a).

Prior to initial adjudication of the Veteran's claims, a letter 
dated in May 2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter included notice of 
the information and evidence necessary to substantiate a claim of 
service connection, including on a secondary basis, and a claim 
for an increase.

B.  Duty to Assist

The Board concludes VA's duty to assist has been satisfied in 
regard to his lumbar spine and increased evaluation claims.   The 
Veteran's service treatment records and VA medical records are in 
the file.  Additionally, records from multiple private treatment 
providers have been obtained.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with an appropriate VA examination 
pertaining to the right knee in October 2009.  The Veteran has 
not reported receiving any recent treatment specifically for this 
condition (other than at VA and private treatment referenced at 
the August 2010 Board hearing, records of which are in the file), 
and there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no evidence indicating that there has been a material change 
in the severity of the Veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The October 
2009 VA examination report is thorough and supported by the 
evidence in the VA outpatient treatment records and provided 
findings pertinent to the rating criteria.  The examination in 
this case is adequate upon which to base a decision regarding the 
three right knee rating claims.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

The Veteran was afforded October 2008 and October 2009 medical 
examinations to obtain opinions as to whether any lumbar spine 
disability found during the examinations was caused by or 
aggravated by his service-connected right knee disabilities.  
These opinions were rendered by medical professionals following a 
thorough examination and interview of the Veteran.  The examiners 
obtained an accurate history and noted the Veteran's assertions.  
The claims file was reviewed in connection with each examination.  
The examiners laid a factual foundation for the conclusions that 
were reached, relying on and citing to the records reviewed.  
Therefore, the Board finds that the examinations are adequate.  
See Barr, 21 Vet. App. at 311.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II.  New and Material Evidence Claims

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156.  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, this is where the Board's analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record.

B.  Service Connection

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

Service connection may also be granted for disability which is 
proximately due to, the result of, or aggravated by, a service-
connected disease or injury.  38 C.F.R. 
§ 3.310 (2010).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are:  (1) evidence 
of a current disability for which secondary service connection is 
sought; (2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between the 
two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A 
baseline level of severity must be established for the non-
service-connected disability before aggravation on a secondary 
basis can be awarded.  See 38 C.F.R. 
§ 3.310(b).



C.  Analysis of Petition to Reopen Left Knee Disability Claim

In an April 2003 rating decision, the RO denied service 
connection for a left knee disability, as secondary to the 
service-connected right knee disabilities because there was no 
evidence that the Veteran had a left knee disability.  The rating 
decision was sent to the Veteran later in April 2003.  The 
Veteran did not appeal the decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2002).

The evidence of record at the time of the previous final denial, 
in April 2003, included the Veteran's service treatment records, 
VA treatment records, and private medical records, including a 
November 2002 MRI of the left knee, which indicated it was 
normal.  

The Board finds that since the April 2003 rating decision, new 
and material evidence has been received to reopen the claim for 
entitlement to service connection for a left knee disability.  In 
particular, an August 2008 MRI of the left knee indicated that 
there was low grade 1 chondromalacia patellae involving the 
medial and lateral patellar facets, mild early developing 
degenerative joint disease and chondromalacia of the medial 
compartment, and mild joint effusion.  This evidence post-dates 
the April 2003 rating decision.  Thus, it is new.  The Veteran's 
previous claim was denied because there was no evidence of a 
current left knee disability.  Since the new evidence indicates 
that he has left knee chondromalacia patellae and mild 
degenerative joint disease, the evidence relates to an 
unestablished fact necessary to substantiate the claim.  The 
absence of a current disability was the primary reason the claim 
was previously denied.  As the evidence indicates that the 
Veteran has a left knee disability, it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
additional evidence is also material.  As new and material 
evidence has been received, the claim for entitlement to service 
connection for a left knee disability is reopened.  See 38 C.F.R. 
§ 3.156(a).  The reopened claim will be addressed in the remand 
section following the decision.



D.  Analysis of Petition to Reopen Lumbar Spine Disability Claim

In an August 2002 rating decision, the RO denied service 
connection for a lumbar spine disability, as secondary to the 
service-connected right knee disabilities because the evidence 
did not show that the lumbar spine disability was related to the 
right knee disabilities or service.  The rating decision was sent 
to the Veteran later in August 2002.  The Veteran did not appeal 
the decision and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

The evidence of record at the time of the previous final denial, 
in August 2002, included the Veteran's service treatment records, 
VA treatment records, and private medical records.

The Board finds that since the August 2002 rating decision, new 
and material evidence has been received to reopen the claim for 
entitlement to service connection for a lumbar spine disability.  
Specifically, in a September 2008 letter, Dr. J.R. opines that 
the Veteran's chronic right knee pain has been an aggravating 
factor in his now chronic low back pain.  An August 2008 MRI of 
the lumbar spine indicated that there was facet synovitis 
bilaterally at L3-4 and unilaterally at L4-5 on the left side, 
hemisacralization of L5 with pseudoarthrosis on the left side, a 
generalized annular bulge at L4-5, and mild anterior spondylosis 
at L1-2 through L4-5.  The October 2008 VA examination report 
reflects that the Veteran had degenerative disc disease of the 
lumbar spine.  This evidence post-dates the August 2002 rating 
decision.  Thus, it is new.  The Veteran's previous claim was 
denied because there was no evidence of a nexus between a back 
condition and the Veteran's service-connected right knee 
disability or service.  The September 2008 letter from Dr. J.R. 
indicates that the Veteran's right knee disabilities may have 
aggravated his lumbar spine disability, and thus, relates to an 
unestablished fact necessary to substantiate the claim.  The 
absence of a nexus between the two disabilities was a primary 
reason the claim was previously denied.  Thus, this evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence is also material.  As new 
and material evidence has been received, the claim for 
entitlement to service connection for a lumbar spine disability 
is reopened.  See 38 C.F.R. § 3.156(a).

III.  Entitlement to Service Connection for a Lumbar Spine 
Disability

The Veteran asserts that service connection is warranted for a 
lumbar spine disability due to, or secondary, to his service-
connected right knee disabilities.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

The Veteran has consistently asserted that his lumbar spine 
disability is secondary to a service-connected right knee 
disabilities and he has not claimed that he had a lumbar spine 
disability in service, or that he otherwise injured his back.  
Additionally, the record does not reasonably raise a claim of 
service connection on a direct basis.  Thus, the Board will only 
address secondary service connection in this decision.  

The Board finds evidence of record of a current diagnosis of a 
lumbar spine disability.  A VA examination report, dated in 
October 2009, notes a diagnosis of mild degenerative disc and 
joint disease, based on an October 2009 CT scan of the lumbar 
spine.  Therefore, the Board finds that the first element of a 
secondary service connection claim, that of a current disability, 
is satisfied.  

There must be evidence that the current disability was either 
caused or aggravated by a service-connected disability.  In this 
regard, the record reflects that service connection has been 
established for right knee degenerative joint disease with 
limited knee extension; right knee degenerative joint disease 
with limited right knee flexion; and right knee, status-post 
arthroscopic meniscectomy with ACL reconstruction with laxity.  
Thus, the second element of the secondary service connection 
claim is also satisfied.

The Board notes that the record contains several medical opinions 
regarding whether or not the Veteran's current lumbar spine 
disability was either caused or aggravated by a service-connected 
disability.  In the September 2008 letter, Dr. J.R. stated that 
the Veteran had experienced chronic low back pain since 2000.  
Dr. J.R. opined that the chronic right knee pain has been an 
aggravating factor in his now chronic low back pain.  The opinion 
did not indicate that the Veteran's claims file was reviewed and 
Dr. J.R. did not provide a rationale for his opinion.  However, 
the Veteran testified that Dr. J.R. is his chiropractor and that 
Dr. J.R. told him that right knee surgery had shortened one of 
his knees, throwing his balance off, and caused his back problem.

In an October 2008 VA examination report, a VA examiner opined 
that the Veteran's back pain was less likely as not (less than 
50/50 probability) caused by or a result of his service-connected 
right knee disabilities.  The VA examiner noted that the Veteran 
did not have an antalgic gait.  The objective evidence in the 
October 2008 VA examination report indicated the Veteran had a 
normal spine, and due to the pain on range of motion, the VA 
examiner determined there was a strain.  In support of the 
opinion, the VA examiner noted that if the service-connected 
right knee would have caused the lumbar back to have a condition, 
the Veteran would have to have an uneven plane.  However, he did 
not have a leg length discrepancy to create an uneven plane nor 
was he walking on two different levels.  The Board finds the 
October 2008 VA examiner's opinion to have probative value as a 
physical examination of the Veteran was performed and detailed 
supporting rationale for the stated opinion was supplied.  

An October 2009 VA examiner opined that the Veteran's lumbar 
spine condition was not permanently aggravated by the service-
connected right knee condition.  
The VA examiner noted that the Veteran had complaints of low back 
pain after lifting heavy objects in March 2002, and was treated 
for low back pain and a lumbar MRI of April 2002 was normal.  He 
was seen at the VA urgent care clinic in April 2008 after a motor 
vehicle accident in which he complained of low back pain.  There 
was also mention of a motor vehicle accident in 2006.  The VA 
examiner specifically noted that Dr. J.R. claimed that the 
service-connected right knee condition contributed to the 
Veteran's low back condition.  However, the VA examiner noted 
that it was unknown if the chiropractor, Dr. J.R., had knowledge 
of the Veteran's motor vehicle accidents and what his opinion 
might have been had he known of that history.  The October 2009 
VA examiner noted that X-rays of the Veteran's lumbar spine 
showed a congenital deformity of his L5 vertebrae.  The VA 
examiner cited medical literature indicating that congenital 
vertebral abnormalities, such as a transitional vertebra or spina 
bifida occulta, may be contributors to back pain.  The Board 
finds the October 2009 VA examination report to be highly 
probative as the examiner reviewed the evidence in the claims 
folder and provided a rationale for the opinion supported by the 
evidence of record.

In consideration of the evidence, the Board finds the October 
2008 and October 2009 VA examinations and opinions to be more 
probative than the September 2008 letter from Dr. J.R.  Unlike 
the October 2008 and October 2009 VA examiners, Dr. J.R. did not 
provide a rationale for his opinion that the Veteran's low back 
pain was aggravated by his right knee pain.  The October 2008 and 
October 2009 VA examiners based their opinions on thorough 
examinations and medical evidence in the Veteran's claims folder.  
The Board is not persuaded to assign greater probative value to 
the September 2008 opinion letter from Dr. J.R. than to opposing 
opinions expressed by VA examiners in October 2008 and 
October 2009.  Therefore, the Board finds that the Veteran does 
not have a lumbar spine disability that is proximately due to, or 
aggravated by, service-connected right knee disabilities.  In 
light of this finding, the Board concludes that service 
connection for a lumbar spine disability on a secondary basis is 
not warranted.  See 38 C.F.R. § 3.310.

The Veteran has expressed a belief that his lumbar spine 
disability is casually related to his service-connected right 
knee disabilities.  His statements may be competent to support a 
claim for service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, a lumbar spine disability, typically 
confirmed by a medical professional and through X-rays, is not, 
in the Board's opinion, the type of disorder which is susceptible 
to lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Thus, the Board finds that the Veteran is not 
competent to opine that his lumbar spine disability is casually 
related to his service-connected right knee disability due to the 
complexity of the matter.  Moreover, the VA examiners considered 
the Veteran's theory of causation and they did not endorse it.

In sum, the probative, competent evidence fails to link the 
Veteran's lumbar spine disability to his service-connected right 
knee disabilities.  As such, service connection is not warranted 
on a secondary basis.  The Board has considered the doctrine of 
reasonable doubt in the Veteran's favor, but, as the 
preponderance of the evidence is against his service connection 
claim, that doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

IV.  Right Knee Rating Issues

A.  Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2010).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the appellant.  38 C.F.R. § 4.3 (2010). 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2010), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint; or 
pain on movement.  38 C.F.R. § 4.45.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are equitable and 
just.  See 38 C.F.R. § 4.6 (2010).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  
Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  


Normal motion of a knee is from zero degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Limitation 
of leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 
percent evaluation is for application where flexion is limited to 
45 degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that diagnostic code section, a 10 percent evaluation is 
for application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is limited 
to 15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted if 
extension is limited to 30 degrees.  Lastly, a 50 percent rating 
is warranted if extension is limited to 45 degrees.  

Other diagnostic codes pertaining to disabilities of the knees 
include Diagnostic Code 5257 for recurrent subluxation and 
lateral instability.  A 10 percent rating contemplates slight 
knee impairment due to recurrent subluxation or lateral 
instability.  A 20 percent rating contemplates moderate 
impairment due to recurrent subluxation or lateral instability, 
and a maximum 30 percent rating is warranted for severe 
impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest 
and only rating available under that schedular provision, may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and effusion 
into the knee joint.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.  A 40 percent 
evaluation is for assignment with nonunion of the tibia or 
fibula.

VAOPGCPREC 9-2004 (Sept. 17, 2004) holds that a veteran who has 
both compensable limitation of flexion and compensable limitation 
of extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  Separate 
ratings for both limitation of extension and limitation of 
flexion have already been assigned for the Veteran's service-
connected right knee degenerative joint disease.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who has 
arthritis and instability of the knee may, in some circumstances, 
be rated separately under Diagnostic Codes 5003 and 5257.  The 
Veteran has already been awarded separate ratings for instability 
and arthritis of the right knee.

The Veteran's claim for an increased rating was received on May 
12, 2008.  As such, the rating period on appeal is from May 11, 
2007 (one year earlier).  38 C.F.R. § 3.400(o)(2) (2010); Hart, 
21 Vet. App. at 505.

B.  Right Knee Degenerative Joint Disease with Limited Knee 
Extension, Evaluated as 20 Percent Disabling

The Veteran contends that he is entitled to an evaluation in 
excess of 20 percent for right knee degenerative joint disease 
with limited knee extension.  For the reasons that follow, the 
Board concludes that an increased evaluation is not warranted.  

A June 2008 VA examination report reflects that the Veteran's 
right knee had full extension to zero degrees on active motion.  
There was no additional loss of motion upon repetitive use.  The 
VA examiner noted there was pain on motion of the right knee and 
objective evidence of facial grimacing.  However, there was no 
increase in pain, weakness, fatigue and lack of endurance after 
three repetitive motions.  There was no incoordination after 
three repetitive motions.  The report reflects that there was no 
inflammatory arthritis or joint ankylosis.  The June 2008 VA 
examination report did note that Veteran had subpatellar 
tenderness in the right knee.  There were no meniscus or other 
knee abnormalities.

An August 2008 MRI of the right knee reflected that there was a 
suspected failure of the implanted patellar tendon.  The 
posterior cruciate ligament was intact and the medial collateral 
lateral ligaments were normal.  There was a horizontal oblique 
tear in the posterior horn lateral meniscus extending to the 
inferior articular surface with a flap component along the 
inferior surface.  The report also reflected that the Veteran's 
right knee had moderate degenerative joint disease and 
chondromalacia involving the medial compartment, and mild 
degenerative joint disease involving the lateral compartment.  

An October 2008 letter from Dr. J.D. indicates that he has been 
treating the Veteran for a knee-related problem that will require 
surgery in the future and ultimately a total knee replacement.  
Dr. J.D. does not indicate whether he is referring to the left or 
right knee.

The Veteran was seen for a VA examination in October 2009.  The 
VA examination report indicates that the right knee had normal 
extension to zero degrees.  There was objective evidence of pain 
following repetitive motion.  However, there were no additional 
limitations after three repetitions.  The right knee had giving 
away, instability, pain, and stiffness.  The Veteran was able to 
stand for 15 to 30 minutes and walk for a quarter of a mile.  He 
reported that he used a brace occasionally.  The VA examiner 
noted that the Veteran switched hands with holding a cane.  The 
Veteran came into the examination holding a cane with his right 
hand and moving it in conjunction with the right leg while 
leaning right.  Upon leaving the examination, he carried the cane 
in the left hand and leaned left.  There was no abnormal wear on 
the soles of his feet and the cane tip was not worn away as would 
be expected with daily use.  

The evidence of record indicates that the Veteran is not entitled 
to a higher evaluation for right knee limitation of extension 
under Diagnostic Code 5261.  As noted above, a higher 30 percent 
evaluation requires extension limited to 20 degrees or less.  The 
June 2008 and October 2009 VA examination reports indicate that 
the Veteran had normal extension to zero degrees.  Although the 
June 2008 and October 2009 VA examination reports reflect that 
there was objective evidence of pain, there was no additional 
limitation of function due to pain following repetitive motion.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  
Significantly, any painful motion did not approximate extension 
limited to 20 degrees.  Therefore, the Veteran is not entitled to 
a higher evaluation under Diagnostic Code 5261, even with 
consideration of DeLuca factors.  Other evidence of record 
pertaining to the right knee does not contain range of motion 
testing similar to that of the VA examination reports by which to 
evaluate the disability.  Thus, the examination reports are the 
most probative evidence.

In sum, the Board finds that an evaluation in excess of 20 
percent for right knee degenerative joint disease with limited 
knee extension is not warranted during any point of the rating 
period.

C.  Right Knee Degenerative Joint Disease with Limited Flexion, 
Evaluated as 10 Percent Disabling

The Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for degenerative joint disease of the right 
knee with limited flexion.  For the reasons that follow, the 
Board finds that a higher evaluation is not warranted.

On examination in June 2008, the Veteran had right knee flexion 
to 130 degrees.  There was no loss of motion on repetitive use.  
As noted previously, there was crepitus, tenderness, and painful 
movement, but no ankylosis.  

The October 2009 VA examination report indicates that the 
Veteran's right knee had flexion to 120 degrees.  There was 
objective evidence of pain following repetitive motion, however, 
there was no additional limitation of motion after three 
repetitions of range of motion.  There was also no ankylosis.

As the June 2008 and October 2009 VA examination report indicate 
that the Veteran had flexion to 130 degrees and 120 degrees 
respectively, his right knee disability does not meet the 
criteria for a higher evaluation under Diagnostic Code 5260.  
Although the June 2008 and October 2009 VA examination reports 
indicate the Veteran experienced pain in his right knee, there 
was no additional limitation of motion upon repetition and thus a 
higher evaluation is not warranted with consideration of DeLuca 
criteria.  Significantly, any painful motion did not approximate 
flexion limited to 30 degrees or less.  Therefore, the Veteran is 
not entitled to a higher evaluation under Diagnostic Code 5260, 
even with consideration of DeLuca factors.  Other evidence of 
record pertaining to the right knee does not contain range of 
motion testing similar to that of the VA examination reports by 
which to evaluate the disability.  Thus, the examination reports 
are the most probative evidence.

In sum, the Board finds that an evaluation in excess of 10 
percent for right knee degenerative joint disease with limited 
knee flexion is not warranted during any point of the rating 
period.

D.  Right Knee Disability, Status Post-Arthroscopic Meniscectomy 
with ACL Reconstruction, Evaluated as 10 Percent Disabling for 
Laxity

The Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his right knee disability, status post-
arthroscopic meniscectomy with ACL reconstruction, for laxity.  
At the May 2010 hearing, he stated that his knee swells and 
stiffens.  He reported that he has tenderness and swelling after 
standing or walking for a period of time and takes anti-
inflammatory pills.  For the reasons that follow, the Board finds 
that a higher evaluation is not warranted.

The June 2008 VA examination report indicates that the Veteran 
reported right knee instability, but no episodes of dislocation 
or subluxation.  On examination, the VA examiner found there was 
no right knee instability.  The June 2008 VA examination report 
reflects that the Veteran had a negative Lachman's and McMurray's 
test, and that his knees were stable.  

On examination in October 2009, the Veteran reported right knee 
instability and giving way, but no incoordination.  On 
examination, he did not have instability.  The Veteran indicated 
that he occasionally used a brace.  The October 2009 VA 
examination report reflects that the Veteran's gait was normal.  
The VA examiner noted that the Veteran had no abnormal wear on 
the soles of his feet and he switched hands with holding a cane. 

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent is not warranted for right knee subluxation 
or instability under Diagnostic Code 5257.  After a physical 
examination, the June 2008 and October 2009 VA examiners found 
that the Veteran did not have instability in the right knee.  
Although the Veteran reported instability, there was no objective 
evidence of instability, and his gait was normal at the October 
2009 VA examination.  The Board considers the clinical testing 
performed by the VA examiners as to whether the Veteran has 
instability to be more probative than his own assertions.  The VA 
examiners have the medical expertise to make such a finding.

In sum, the Board finds that an evaluation in excess of 10 
percent is not warranted for right knee, status-post arthroscopic 
meniscectomy with ACL reconstruction with laxity, at any point 
during the rating period.

E.  Additional Considerations

The Board has considered whether the Veteran is entitled to a 
higher evaluation for his service-connected right knee 
disabilities under other potentially assignable diagnostic codes.  
As noted previously, the Veteran is already in receipt of three 
separate ratings for symptomatology involving the right knee.

There is no evidence that the Veteran has ankylosis of the right 
knee.  The June 2008 VA examination report specifically noted 
that there was no ankylosis.  Therefore, a higher evaluation is 
not warranted under Diagnostic Code 5256 for ankylosis of the 
knee.  The Veteran would not be entitled to a higher evaluation 
under Diagnostic Code 5258, for dislocated cartilage, or 
Diagnostic Code 5263 for genu recurvatum, which has a maximum 
evaluation of 10 percent, and they are not applicable.

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 30 percent evaluation is warranted when there is 
malunion with marked knee or ankle disability.  There has been no 
X-ray demonstration of malunion or nonunion of the tibia or 
fibula in the right knee.  Therefore, the Veteran's right knee 
disabilities do not warrant a higher evaluation under Diagnostic 
Code 5262.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's right knee disabilities 
have reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
symptoms of his disabilities have been accurately reflected by 
the schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claims 
for an increased rating for each of the three service-connected 
right knee disabilities must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claims for an increase, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for a left knee disability, as 
secondary to the service-connected right knee disabilities, is 
reopened; to that limited extent, this appeal is granted.

The claim for service connection for a lumbar spine disability, 
as secondary to the service-connected right knee disabilities, is 
reopened.

Entitlement to service connection for a lumbar spine disability 
is denied.

Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently evaluated as 20 percent 
disabling for limitation of extension is denied.

Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling for limitation of flexion is denied.

Entitlement to an increased evaluation for right knee disability, 
status post-arthroscopic meniscectomy with ACL reconstruction, 
currently evaluated as 10 percent disabling for laxity is denied.


REMAND

In the decision above, the Board reopened the claim of service 
connection for a left knee disability, as secondary to service-
connected right knee disabilities.  In considering the reopened 
claim, the Board finds that it is necessary to remand the claim 
for additional development.

As noted previously, an August 2008 MRI of the left knee 
indicated that there was low grade 1 chondromalacia patellae 
involving the medial and lateral patellar facets, mild early 
developing degenerative joint disease and chondromalacia of the 
medial compartment, and mild joint effusion.  The August 2008 MRI 
report indicated the Veteran had mild degenerative joint disease, 
which indicates he had a left knee disability.  

The October 2009 VA examiner found that the Veteran's left knee 
condition was not caused by or a result of his service-connected 
right knee condition.  The VA examiner explained that the Veteran 
did not have any radiographical or diagnostic evidence of a left 
knee condition according to the 2009 X-rays and 2007 MRI.  Thus, 
there was no secondary injury due to the right knee.  As the 
August 2008 MRI report indicates the Veteran has degenerative 
joint disease and thus, a left knee disability, the October 2009 
VA examiner's opinion conflicts with the evidence of record.  
Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one.  See Barr, 
21 Vet. App. at 311.  A new examination is necessary to determine 
whether the Veteran in fact has a left knee disability and 
whether it was caused by, or has been aggravated by, his service-
connected right knee disabilities.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination of his knees.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).  The 
designated examiner should determine 
whether the Veteran has a current left knee 
disability, to include degenerative joint 
disease.  The examiner should consider the 
August 2008 MRI report and October 2009 VA 
examination report and reconcile the 
different diagnoses to the extent possible.  
If the Veteran has a current left knee 
disability, the examiner should opine as to 
whether the disability was caused by, or 
has been made chronically worse by, his 
service-connected right knee disabilities.  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

2.  After undertaking any other development 
deemed appropriate, re-adjudicate on the 
merits the claim of service connection for 
a left knee disability, as secondary to 
service-connected right knee disabilities.  
If any benefit sought is not granted, 
furnish the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


